UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

SAMUEL RASHEEN RAYMOND TOLIVER,

                                   Plaintiff,
          -v-                                         9:18-CV-1420
                                                      (DNH/ATB)


K. ADNER, Mail Postal Corr. Carrier,

                                   Defendant.

--------------------------------

APPEARANCES:                                          OF COUNSEL:

SAMUEL RASHEEN RAYMOND TOLIVER
Plaintiff pro se
09-B-2037
Gouverneur Correctional Facility
Scotch Settlement Road
P.O. Box 480
Gouverneur, NY 13642

HON. LETITIA JAMES                                    NICHOLAS LUKE ZAPP, ESQ.
Attorney General for the State of New York            Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224


DAVID N. HURD
United States District Judge

                                    DECISION and ORDER

          Pro se plaintiff Samuel Rasheen Raymond Toliver brought this civil rights action

pursuant to 42 U.S.C. § 1983. On June 3, 2019, Mag istrate Judge Andrew T. Baxter advised

by Report-Recommendation that defendant's motion to dismiss be granted and that the

action be dismissed in its entirety, with prejudice, for failure to exhaust administrative
remedies. Plaintiff timely filed objections to the Report-Recommendation.

         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendant's motion to dismiss is GRANTED;

         2. Plaintiff's Complaint is DISMISSED WITH PREJUDICE; and

         3. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: August 1, 2019
       Utica, New York.




                                             -2-
